Citation Nr: 1630096	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2014, the Board reopened the claim on appeal and remanded for additional evidentiary development, to include a contemporaneous examination addressing the etiology of all acquired psychiatric conditions currently demonstrated.  The claim has now been returned for further appellate consideration.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's claim identified as PTSD, e.g., without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, although the Veteran's mental health symptoms, to include anxiety, panic disorder, and PTSD, were previously addressed separately, the issues are combined as on the title page pursuant to Clemons, supra.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The Veteran does not currently have PTSD; additional psychiatric diagnoses raised by the record are not attributable to active service or suggest psychosis within the first post service year.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran was accorded a VA mental health examination in October 2015 which, as detailed below, includes an opinion addressing the etiology of all acquired psychiatric conditions noted upon current examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and psychoses become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Acquired Psychiatric Disorder, to Include PTSD

Supplementary regulations govern PTSD claims, in addition to the general service connection laws and regulations noted above.  38 C.F.R. § 3.304(f) (2015).  For PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  Id.; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Briefly, the Board notes that this claim was pending before the agency of original jurisdiction on August 4, 2014, and that the previous version of DSM-5 (DSM-IV) applies to this claim.  See 80 Fed. Reg. 14308 (March 19, 2015); Appeal certified to the Board in October 2015.  

If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).  

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

As relevant, a valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-5 PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f) (2015).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  


Background

The Veteran asserts that his acquired psychiatric disorder, to include PTSD, is related to the car accident he experienced in service.  The Board notes that a November 1965 motor vehicle accident (MVA) is documented in his service treatment records (STRs).  He suffered lacerations to the forehead and nose as a result of the accident.  Thus, the claimed stressor (noncombat-related) has been verified.  

Post service records reflect treatment for psychiatric symptoms from the early 1990s forward.  In December 2009, a VA examiner diagnosed the Veteran with panic disorder, and stated that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner noted that the Veteran's medical records did not document the presence of PTSD symptoms.  He also noted that the only connection between the Veteran's military service and his panic disorder was that he had his first panic attack while he was a passenger in a car driving in surroundings similar to those when he was involved in a MVA in service.  

Upon mental disorders examination by VA in March 2001, the Veteran reported panic attacks and anxiety.  Inservice trauma included a car accident.  After the accident, he drank heavily to alleviate his anxiety and suffered from anxiety and panic attacks.  Upon examination, he was cooperative and appeared forthcoming.  His speech was normal, rate, volume, and tone.  His mood was somewhat somber.  His thought process and content were appropriate.  He was not suicidal or homicidal.  He was goal directed and intact.  He was alert and oriented times three.  The final diagnoses were panic disorder with agoraphobia.  

A December 2010 correctional facility medical record indicates that the Veteran's symptoms were more congruent with PTSD than with a diagnosis of panic disorder with agoraphobia.  The record states that the Veteran did not mention or exhibit panic attack symptoms.  A March 2011 correctional facility medical record also indicates a PTSD diagnosis.  It notes that the Veteran complained of panic symptoms that were brought on by situations that remind him of the MVA he was involved in years ago, and that the Veteran's symptoms were more consistent with PTSD.  

The Veteran was examined by VA again in June 2012.  The examiner diagnosed the Veteran with panic disorder with agoraphobia and alcohol dependence.  The Veteran reported a similar history as that given to the December 2009 examiner.  The examiner noted that "[p]rison mental health records have panic disorder as the most consistent diagnoses (sic)," but that his diagnosis was changed to PTSD in 2010.  Nevertheless, the examiner opined that the Veteran's current symptoms did not meet the full criteria for PTSD, and opined that the Veteran's panic disorder was not at least as likely as not incurred in or caused by the inservice MVA.  

Private records reflect continued diagnosis of PTSD through 2015.  

As it was unclear as to whether PTSD was diagnosed, the Board remanded the claim in February 2014 for additional examination.  Following review of the claims file and examination of the Veteran, it was the examiner's conclusion that the Veteran did not meet the criteria for a diagnosis of PTSD.  He added that while the Veteran had previously been diagnosed with PTSD, this appeared to be based solely on the Veteran's report, without access to his service records and other mental health records.  Moreover, the documentation did not follow the DSM protocol before making such a diagnosis.  

The VA examiner opined that the Veteran's condition was more accurately diagnosed as unspecified anxiety disorder with substance abuse in remission.  Moreover, it was opined that these additional diagnoses less likely than not originated during service or were otherwise etiologically related to service, to include the inservice MVA.  For rationale, the examiner noted that the Veteran did not have any mental health complaints or treatment during service, and that post service, he had experienced numerous difficult and stressful events.  Additionally, the Veteran was issued many different mental health diagnoses over the years.  Thus, it would be mere speculation to conclude that these morphing conditions were a progression from one single stressor incident in service, particularly in light of the nature and severity of events that the appellant had experienced post service.  Furthermore, the examiner noted that the previous VA examinations of record had also found that the Veteran did not suffer from a mental disorder related to service.  

Analysis

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for PTSD or any other acquired psychiatric disability.  

The Board acknowledges that there are private records which reflect ongoing diagnosis of PTSD.  This contradicts the VA examiners' findings of record.  To establish service connection for PTSD, there must not only be competent and credible evidence of an inservice stressor, but also a current diagnosis under the DSM standards which is based upon that stressor.  In this case, VA examinations in March 2001, June 2012, and October 2015, did not find that PTSD was demonstrated, even when noting that the inservice stressor (MVA) did occur.  The Board deems that the October 2015 VA examiner's opinion is the most probative and persuasive, and he expressly concluded that the Veteran does not meet the DSM-V criteria for diagnosis of PTSD.  The VA examiners' 2015 findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also considers it significant that the October 2015 VA examiner's opinion constitutes the most recent medical evidence of record and was requested specifically to address the issue on appeal.  Moreover, the 2015 opinion is consistent with other competent clinical evidence, including the June 2012 VA treatment record, which shows that the Veteran was diagnosed with panic disorder with agoraphobia.  In the October 2015 opinion, the examiner thoroughly and completely considered the record and based the opinions on this review of the Veteran's statements and the medical evidence.  For this reason, the Board finds that this opinion to be of significant probative value.  Accordingly, the Board concludes that service connection for PTSD is not warranted.  

Nor is service connection warranted for any other psychiatric disorder.  Unspecified anxiety disorder was noted at the 2015 examination.  Previous mental health diagnoses had included anxiety disorder, major depression, and panic disorder with agoraphobia.  The October 2015 VA examiner expressly determined that anxiety was unrelated to the Veteran's active service.  Rationale included that the Veteran did not have any mental health complaints or treatment during service, but his history showed numerous post service stressful events.  Moreover, it would be mere speculation to conclude that the post service variously diagnosed psychiatric disorders were a progression from one single stressor incident in service.  

The Board acknowledges that the Veteran is competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  However, to the extent that he relates his current mental health problems to service, his assertions are not probative.  As a lay person, he has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current psychiatric problems and his time in service.  

The preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


